Citation Nr: 1402022	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from February 1967 to November 1970.  He died in March 2009, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, on a brokered basis.  The RO in St. Louis, Missouri, most recently had jurisdiction over the case.

This appeal was processed using the Veterans Benefits Management System (VBMS), a paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran died in March 2009.  The Veteran's certificate of death lists the immediate cause of death as intracranial bleed resulting in increased intracranial pressure.  At the time of his death, service connection was not in effect for any disorder.

The appellant filed an application for Dependency and Indemnity Compensation benefits in September 2009, asserting that the Veteran was under treatment for leukemia that was "very possibly due to his being exposed to Agent Orange while he was stationed in Vietnam".  She contends that the Veteran's fatal intracranial hemorrhage was occasioned by his T-cell prolymphocytic leukemia (T-cell PLL), and that T-cell PLL is "similar enough" to chronic lymphocytic leukemia (CLL) as to be entitled to the same presumption of service incurrence.

When any veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310 (West 2002).  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  The Board must determine whether the fatal disorder should have been service-connected.  38 C.F.R. § 3.312 (2013).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as leukemia or malignant tumors, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who served in Vietnam is presumed to have been exposed to herbicides during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active service, certain diseases, including all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) and non-Hodgkin's lymphoma, are deemed service-connected. 38 C.F.R. § 3.309(e) (2013).  However, regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

The Veteran's service treatment records are silent for any findings or diagnosis of leukemia.  He consistently denied any history of tumor, growth, or cancer.  His DD Form 214 showed that he served in Vietnam for almost a full year, earning the Army Aviation Badge and the Air Medal.

Beginning in April 2009, numerous private medical records dated from 1996 to March 2009 detailing the nature and course of treatment for his leukemia were received by VA.  Those records show that prior to 2007, blood testing showed white blood cell counts were within the identified reference range for normal, and there otherwise were no findings or diagnosis of leukemia.  In early 2007, the Veteran presented with complaints of lethargy, and blood testing revealed elevated white blood cell counts.  A bone marrow biopsy in April 2007 showed clear evidence of a clonal T-cell process, and the B-cells showed polyclonal light chain expression; the interpreting pathologist concluded that "a diagnosis of peripheral T-cell lymphoma, unspecified, is favored."  In a May 2007 entry, Dr. P. W. noted that recent flow cytometry and cytospin morphology were consistent with T-cell prolymphocytic leukemia, but that the Veteran's clinical course was more akin to that of a more benign lymphoid neoplasm such as CLL.  He advocated a conservative approach to treatment.  In another May 2007 entry, Dr. P. W. noted that the Veteran had an apparent low-grade T-cell lymphoproliferative disorder, and that the Veteran's actual diagnosis was unclear; he noted that the differential diagnoses included T-cell PLL, but that he was skeptical of this diagnosis in light of the relatively non-aggressive clinical picture.

The records show that the Veteran's progress was observed until July 2008, when he was found to have increased lymphadenopathy.  He then underwent multiple rounds of chemotherapy.  From that point forward, Dr. P. W. and most of the Veteran's other treating physicians consistently described the Veteran as having T-cell PLL, without reference to CLL.  The record shows, however, that the individuals interpreting the Veteran's numerous diagnostic studies would occasionally record the Veteran's medical history as involving non-Hodgkin's lymphoma or CLL, although they did not transfer this history into their final conclusions.

The March 2009 expiration summary for the Veteran's death prepared by the facility at which he died indicated that he had a history of progressive T-cell lymphocytic leukemia, and that during his final hospitalization was found to have an intracranial bleed.  

In support of her claim, the appellant submitted an internet article from cancer.net in January 2010.  The article indicated that there are four main types of leukemia, namely acute and chronic lymphocytic leukemia, and acute and chronic myeloid leukemia.  The article further indicated that T-cell leukemias are a subtype of CLL.

In an August 2010 statement, Dr. P. W. wrote that the Veteran died from complications of T-cell PLL.  He explained that prolymphocytic leukemia shared many features with CLL, in that up to 15 percent morphologic prolymphocytes can be seen in CLL.  He also explained that an overlap syndrome existed, classified as CLL /PLL, in which 15 to 55 percent prolymphocytes are observed, suggesting that both disorders represent more of a biologic continuum than distinct disease entities. He noted that prolymphocytic leukemia often evolves out of pre-existing CLL.  He concluded that, based on the clinical and pathologic similarities, as well as the inability to rule out progression from pre-existing CLL, he could not understand why VA recognizes CLL as entitled to a presumption of service incurrence, but not PLL.

In a March 2013 statement, Dr. P.W. reiteriated that he had treated the Veteran for T-cell PLL until his death in March 2009 from complications of his disease (intracranial hemorrhage).

In an April 2013 statement, the appellant referenced the letters from Dr. P. W. and asserted that the Veteran suffered from a form of leukemia accepted by VA as being related to Agent Orange exposure.  She further contended that there was a direct relationship between the Veteran's leukemia and his cause of death, intracranial bleed with intracranial pressure.

Based on the foregoing evidence, it was unclear to the Board whether T-cell PLL qualified as a type of CLL, which would then warrant the presumption of service connection, or whether it was a disease process separate from CLL.  Also unclear was whether the Veteran had a B-cell leukemia or CLL initially, from which a T-cell PLL eventually evolved.  Unfortunately, the evidence of record at that time did not answer either question.  In particular, the Board found that Dr. P. W. raised the possibility that there may have been a CLL which evolved, but offered no actual conclusion on this matter.  There was also the possibility that the Veteran's cancer may have been a non-Hodgkin's lymphoma, although as already noted, virtually all of his treating physicians eventually described the cancer as a T-cell PLL. 

In August 2013, the Board remanded this matter for additional development, to include instructing the RO to obtain a VA medical opinion to determine the nature and etiology of the Veteran's leukemia.

In an October 2013 Hairy Cell and Other B-Cell Leukemias Disability Benefits Questionnaire report, the examiner noted review of VBMS records and determined that the Veteran had never been diagnosed with hairy cell leukemia or any other B-cell leukemia.  The examiner initially indicated that service connection based on exposure to Agent Orange for certain conditions was not based on science but based on crude, undifferentiating statistics.  In the cited rationale, the examiner noted that differentiation between B-lymphocytes and T-lymphocytes was fundamental and that the two were not the same and will never be.  The examiner highlighted that when the VA granted presumptive service connection for non-Hodgkin's lymphomas and chronic lymphocytic leukemias it made no mention of B and T cells.  The examiner acknowledged that by default, physicians have been recommending service connection for both types of lymphocytic disease in any shape or form, "to be fair to the veteran, never mind the tax payer".  However, it was noted that the Veteran had only one type of leukemia, T-cell PLL.  The examiner highlighted that there was initial uncertainty in diagnosis, which was not uncommon.  Thereafter, the examiner specifically indicated that the Veteran did not develop non-Hodgkin's lymphomas, CLL, or B-cell or hairy cell leukemia.  The examiner concluded that T-cell PLL was a separate disease entity and was not any of the other leukemias mentioned, but was a lymphocytic disease as the name indicated.  It was further noted that the Veteran was on chemotherapy with low platelet count identified as a very common consequence of chemotherapy.  The examiner explained that low platelet count caused bleeding, including intracerebral bleeding.  While the examiner noted that records in VBMS did not include the final admission to hospital and the final platelet count was not seen, the examiner commented that it will be a "safe guess" that the Veteran had a low platelet count contributing to the hemorrhage.  The examiner further concluded that intracerebral hemorrhage with normal platelet count was not uncommon.

A review of the record reveals that further development on this matter is warranted.  Unfortunately, the VA medical opinion contained in the October 2013 Hairy Cell and Other B-Cell Leukemias Disability Benefits Questionnaire report is inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  While the October 2013 VA examiner clearly provided an effective and very thorough opinion that the Veteran's diagnosed T-cell PLL was not one of the applicable diseases warranting presumptive service connection for Agent Orange, the Board has determined that the evidence of record does not adequately address whether the Veteran's T-cell PLL diagnosed post-service (a form of leukemia that is not one of the applicable diseases warranting presumptive service connection for Agent Orange) was causally related to events during his military service or any incident therein, to include herbicide exposure.  As noted above, regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent medical opinion is obtained that adequately addresses the etiology of the cause of the Veteran's death.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim for entitlement to service connection for the cause of the Veteran's death that has not already been associated with the VBMS paperless claims file.  All attempts to secure this evidence must be documented in the VBMS paperless claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the appellant and her representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the appellant is ultimately responsible for providing information.  The appellant and her representative must then be given an opportunity to respond.

2.  The appellant must be afforded an addendum VA medical opinion by the same examiner who completed the October 2013 Hairy Cell and Other B-Cell Leukemias Disability Benefits Questionnaire report to clarify the etiology of the Veteran's T-cell PLL diagnosed post-service as well as to determine whether the cause of the Veteran's death was related to his military service.  The VBMS paperless claims file must be made available to the examiner, and the examiner must specify in the opinion that these records have been reviewed.  Based on a detailed review of the evidence of record, and with consideration of the appellant's statements, the examiner must state whether the Veteran's T-cell PLL diagnosed post-service (a form of leukemia that is not one of the applicable diseases warranting presumptive service connection for Agent Orange) was related to events during his military service or any incident therein, to include herbicide exposure.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If the medical opinion is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death, taking into consideration all relevant evidence associated with the VBMS paperless claims file since November 2013.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

5.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

